Name: Commission Regulation (EC) No 1093/2000 of 24 May 2000 fixing the intervention threshold for lemons for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32000R1093Commission Regulation (EC) No 1093/2000 of 24 May 2000 fixing the intervention threshold for lemons for the 2000/01 marketing year Official Journal L 124 , 25/05/2000 P. 0041 - 0041Commission Regulation (EC) No 1093/2000of 24 May 2000fixing the intervention threshold for lemons for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Article 27(1) of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II thereto is suffering from or is at risk of suffering from general of structural imbalances giving rise to or liable to give rise to too large a volume of withdrawals.(2) Commission Regulation (EC) No 1152/1999(3) fixes an intervention threshold for lemons for the 1999/2000 marketing year. The conditions laid down by the abovementioned Article 27 have been met for this product. An intervention threshold must therefore be set for lemons for the 2000/01 marketing year.(3) The intervention threshold for lemons has to be fixed on the basis of a percentage of the average production intended for consumption in the natural state over the last five marketing years for which data are available. The period to be taken into account for assessing the overrun of the intervention threshold for lemons must also be established.(4) Under the abovementioned Article 27, an overrun of the intervention threshold gives rise to a reduction in the Community withdrawal compensation in the marketing year following the overrun. The implications of this overrun for lemons should be determined and a reduction proportional to the size of the overrun should be fixed.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The intervention threshold for lemons for the 2000/01 marketing year shall be 87400 tonnes.2. The overrun of the intervention threshold shall be assessed on the basis of the withdrawals carried out between 1 April 2000 and 31 March 2001.Article 2If the quantity subject to withdrawals in the period laid down in Article 1(2) exceeds the threshold fixed in Article 1(1), the Community withdrawal compensation fixed pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in the following marketing year in proportion to the size of the overrun, based on the production used to calculate the threshold in question.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 139, 2.6.1999, p. 14.